Citation Nr: 1538441	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether the reduction of a disability rating for bilateral hearing loss from 50 percent to 40 percent, effective on August 1, 2012, was proper.

2. Whether the reduction of a disability rating for bilateral pes planus from 30 percent to 10 percent, effective on August 1, 2012, was proper.

3. Whether termination of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective on August 1, 2012, was proper.

4. Entitlement to an increased rating for bilateral hearing loss.

5. Entitlement to an increased rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in May 2012.

The Veteran testified at a videoconference hearing held before the undersigned in June 2015.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to an increased rating for bilateral hearing loss and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In May 2012, the RO reduced the Veteran's evaluation for service-connected bilateral hearing loss from 50 percent to 40 percent, effective on August 1, 2012.

2. Improvement of the Veteran's hearing loss has not been shown.

3. In May 2012, the RO reduced the Veteran's evaluation for service-connected bilateral pes planus from 30 percent to 10 percent, effective on August 1, 2012.

4. Improvement of the Veteran's bilateral pes planus has not been shown.

5. In May 2012, the RO terminated the Veteran's entitlement to a TDIU, effective on August 1, 2012, without demonstrating material improvement in the Veteran's condition under the ordinary conditions of life.


CONCLUSIONS OF LAW

1. Restoration of a 50 percent disability rating for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.3, 4.7, 4.85, 4.86(a), Diagnostic Code (DC) 6100 (2015).

2. Restoration of a 30 percent disability rating for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.3, 4.7, 4.71a, DC 5276 (2015).

3. The termination of the Veteran's TDIU rating was improper, and is restored, effective August 1, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.343, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
Additionally, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  See Barger v. Principi, 16 Vet. App. 132 (2002).  However, as the Board is granting restoration of the Veteran's ratings for bilateral hearing loss and bilateral tinnitus and his entitlement to a TDIU, the question of whether the RO complied with the requirements of 38 C.F.R. § 3.105(e) need not be addressed and no further discussion of the VCAA is required.

Reductions, Generally

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Propriety of a Reduction of a 50 Percent Rating for Bilateral Hearing Loss 

The Veteran contends that the reduction of the 50 percent rating assigned for bilateral hearing loss was improper and that restoration is warranted.  The Veteran's 50 percent disability rating for bilateral hearing loss was in effect less than five years at the time of the rating reduction; therefore, the provisions of 38 C.F.R. § 3.344(c) should be applied.  38 C.F.R. § 3.344(c) provides that, for disabilities which have not become stabilized and are likely to improve, reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.  See 38 C.F.R. § 3.344(c)(2015).  While the Veteran's November 2011 VA examination indicates improved hearing, the Board finds that total evidence of record, including the history of the Veteran's condition, does not reflect an actual change has occurred in the Veteran's disability; therefore, the Board finds that the reduction from 50 percent was improper and restoration is warranted. 

The Veteran's bilateral hearing loss is rated under DC 6100.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests. The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The evidence demonstrates that the Veteran's hearing loss qualifies as exceptional hearing loss under 38 C.F.R. § 4.86(a).

During his November 2011 VA examination, the Veteran's pure tone thresholds were as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
80
75
80
95
82.5
LEFT
85
80
90
85
85

Speech recognition testing, performed with the Maryland CNC word list, was indicated speech discrimination of 88 percent in the right ear and 90 percent in the left ear.  Application of the rating schedule using the guidelines of 38 C.F.R. § 4.85 would result in Roman numeral designations of IV for the right ear and left ear.  This would indicate a 10 percent disability rating for bilateral hearing loss.  As the Veteran's pure tone thresholds are each 55 decibels or more, evaluation under 38 C.F.R. § 4.86(a) is appropriate.  Application of this formula, indicates Roman numeral designations of VII for the right ear and VIII for the left ear, and would result in a 40 percent disability rating for bilateral hearing loss.  

While these values correspond to the reduction to 40 percent assigned by the RO, the Board finds that the history of the Veteran's condition does not indicate that change (or improvement) in a disability has actually occurred.  In May 2011, six months prior to his November 2011 hearing examination, the Veteran underwent an audiological examination that provided the following results:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
90
85
85
90
87.5
LEFT
90
90
100
105
96.25

Speech recognition testing, performed with the Maryland CNC word list, was indicated speech discrimination of 76 percent in the right ear and 88 percent in the left ear.  

Evaluation under 38 C.F.R. § 4.86(a) results in Roman numeral designations of VIII for the right ear and IX for the left ear, which warrants a 50 percent disability rating. 

Audiological examinations from November 2007 (VIII, VII; 40 percent), June 2009 (VIII, V; 30 percent), and June 2010 (VI, VIII; 40 percent) indicate that while the Veteran's hearing is worsening over time there have been temporary fluctuations of improved hearing on periodic evaluations.  The Board also notes that if the average of the Veteran's pure tone thresholds of his right ear were one decibel higher, his hearing would result in Roman numeral designations of VIII for each ear that would have resulted in a continuation of his 50 percent rating.  

Considering the Veteran's prior audiological test results and the Veteran's credible testimony that the functional limitations caused by hearing loss has not improved in daily life, the Board finds that the evidence of record does not indicate that a change or improvement in the Veteran's disability has been demonstrated.  After resolving the benefit of the doubt in favor of the Veteran, the Board finds that the reduction of the Veteran's service-connected bilateral hearing loss was not proper, and restoration of his 50 percent rating for bilateral hearing loss is warranted.   

Propriety of a Reduction of a 50 Percent Rating for Bilateral Pes Planus 

The Veteran contends that the reduction of the 30 percent rating assigned for bilateral pes planus was improper and that restoration is warranted.  Upon consideration of the evidence of record, the Board agrees. 

Pes Planus is evaluated under DC 5276.  A 10 percent rating is assigned for moderate pes planus where the weight-bearing line is over or medial to the great toe, with inward bowing of the tendo Achilles, and with pain on manipulation and use of the feet; a 30 percent rating is assigned for severe bilateral pes planus where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

In September 2009, the Veteran underwent a VA examination of his bilateral feet.  The examination noted that the Veteran reported pain in his bilateral feet that occurred constantly.  Pain was elicited by physical activity; and, at rest, symptoms of pain, weakness, stiffness, swelling and fatigue were noted.  Palpation of the plantar surface of the bilateral feet revealed slight tenderness. The bilateral feet demonstrated forefoot and midfoot mal-alignment of a severe degree that could not be corrected by manipulation.  X-rays showed abnormal results with erosive changes of the feet.  

In August 2011, the Veteran underwent another VA examination of his feet.  The examiner noted that the Veteran's condition caused pain, weakness, stiffness and swelling at rest, as well as, while standing or walking. The examiner indicated that the Veteran had a limping gait due to foot pain.  On physical examination of the Veteran's feet and toes, the examiner states that the Veteran's feet revealed hallux valgus, hammer toe, pes planus.  Examination of the foot revealed swelling, but did not painful motion, weakness, atrophy of the musculature, tenderness, or instability.  Despite the examiner's previous report of pes planus, the examiner stated that pes planus was not present and that the Veteran does not require support with his shoes.  X-rays demonstrate moderate erosive findings and degenerative joint space narrowing at the second through fifth metatarsal phalangeal joints and metatarsal heads.  The examiner opined that the Veteran's degenerative joint disease feet was a progression of his previous pes planus. 

The evidence does not demonstrate an improvement of the Veteran's condition.  As early as November 2001, evaluations have reported that the Veteran has severe, bilateral flat feet with abnormal alignment of the Achilles.  These findings were also during his September 2009 examination.  During the August 2011 examination, the examiner stated that Veteran's condition caused pain, weakness, stiffness and swelling at rest and with activity, and that the Veteran's condition was severe enough to cause degenerative arthritis of his feet.  

To the extent that the August 2011 examination documented pes planus that caused deformity (degenerative arthritis) and swelling with use and at rest, the Board finds that these findings more closely demonstrate the criteria of the 30 percent rating criteria for pes planus than the 10 percent rating criteria.  To the extent that the August 2011 examination conflicts with these findings, the Board notes that the overall history of the Veteran's condition demonstrates that the Veteran's pes planus has been present since his separation from active service in 1970 and that multiple previous VA examinations have documented x-ray evidence of severe pes planus and resulting deformity.  Further, the Board finds this examination less probative of the Veteran's condition as the August 2011 examination contradicts itself with findings of pes planus on physical examination of the feet, but also stating that pes planus is not present.  

Upon consideration of all of the evidence of record, the Board finds that the evidence does not indicate an improvement of the Veteran's condition.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the reduction of the Veteran's service-connected bilateral pes planus was not proper, and restoration of his 30 percent rating is warranted.   

Propriety of the Termination of the Veteran's Entitlement to TDIU

With respect to the issue of entitlement to a TDIU, the Board finds that the RO failed to comply with the applicable law.  The regulations do not provide for the termination of a TDIU simply because a Veteran no longer meets the percentage requirements for that benefit. 

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  However, VA policy is to provide a TDIU in all cases where service-connected disability renders a veteran unable to work, even where the percentage requirements are not met. 38 C.F.R. § 4.16(b).  TDIU can only be terminated if there is clear and convincing evidence that the Veteran is employable.  38 C.F.R. § 3.343(c). 

In this instance, the TDIU rating was terminated without any apparent consideration of the requirements of 38 C.F.R. § 3.343(c) or § 4.16(b).  The May 2012 rating decision states that TDIU has been granted for the period from March 2011 to August 2012, but only until the date he "no longer met the schedular requirement for entitlement to individual employability." This conclusory statement, without any indication of a factual basis used to draw the conclusion that the Veteran is employable, does not meet the standard of showing by "clearing and convincing evidence" that the Veteran is employable.  Hence the termination of the TDIU was void ab initio and is restored.  Further, as the Veteran's ratings have been restored, the Veteran met the schedular criteria throughout the appeal period and entitlement to a TDIU is warranted.  


ORDER

Restoration of the 50 percent rating for service-connected bilateral hearing loss is granted.

Restoration of the 30 percent rating for service-connected bilateral pes planus is granted.

The termination of the TDIU was improper and restoration of the TDIU is granted as if the termination had never taken place.


REMAND

With regard to the issues of entitlement to an increased rating for bilateral hearing loss and bilateral pes planus, the Board finds that additional development is necessary prior to adjudication by the Board.  The Veteran reported a worsening of his bilateral hearing loss in his February 2013 VA Form 9 and indicated a worsening of both of these conditions during his June 2015 Board hearing.  The Veteran reported that the severity of his pes planus and his resulting degenerative arthritis required him to use a wheelchair for most of the day, which was not previously noted as a required assistive device.  Due to these indications of worsening and the fact that the severity of the Veteran's conditions have not been evaluated since November 2011, the Board finds that new VA examinations are necessary prior to adjudication of his claims for an increased rating.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claims file any outstanding VA medical records. 

2. Schedule the Veteran for an examination to determine the current level of severity of his service-connected bilateral hearing loss and his bilateral pes planus.  

3. Following the above-directed development, readjudicate all of the Veteran's claims.  Should any claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


